Name: 80/341/EEC: Council Decision of 17 March 1980 appointing the members of the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-03-25

 Avis juridique important|31980D034180/341/EEC: Council Decision of 17 March 1980 appointing the members of the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions Official Journal L 078 , 25/03/1980 P. 0017****( 1 ) OJ NO L 139 , 30 . 5 . 1975 , P . 1 . COUNCIL DECISION OF 17 MARCH 1980 APPOINTING THE MEMBERS OF THE ADMINISTRATIVE BOARD OF THE EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS ( 80/341/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 235 THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1365/75 OF 26 MAY 1975 ON THE CREATION OF A EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS ( 1 ), AND IN PARTICULAR ARTICLE 6 THEREOF , HAVING REGARD TO THE LIST OF NOMINEES SUBMITTED BY EACH OF THE MEMBER STATES AND BY WORKERS ' TRADE UNION ORGANIZATIONS AND EMPLOYERS ' PROFESSIONAL ORGANIZATIONS , WHEREAS IT IS FOR THE COMMISSION TO APPOINT ITS OWN REPRESENTATIVES ON THE ADMINISTRATIVE BOARD , HAS DECIDED AS FOLLOWS : SOLE ARTICLE THE FOLLOWING ARE HEREBY APPOINTED MEMBERS OF THE ADMINISTRATIVE BOARD OF THE EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS FOR THE PERIOD 17 MARCH 1980 TO 16 MARCH 1983 : I . GOVERNMENT REPRESENTATIVES // // ( A ) FULL MEMBERS // ( B ) ALTERNATES // BELGIUM // MR G . BENS // MR M . PIERRE // DENMARK // MR G . COLN // MRS V . LOMBOLT // GERMANY // MR K . FITTING // MR R . MILLER // FRANCE // MR F . BRUN // MR B . HUREZ // IRELAND // MR G . B . O ' SULLIVAN // MR J . MCGRATH // ITALY // MR U . TAVERNINI // MR N . FIORE // LUXEMBOURG // MR R . SCHINTGEN // MRS P . HUBERTY-KRAU // NETHERLANDS // MR J . L . FRIMA // MR W . J . KAKEBEEKE // UNITED KINGDOM // MR F . J . BAYLISS // MR F . GALE // II . REPRESENTATIVES OF WORKERS ' TRADE UNION ORGANIZATIONS // // ( A ) FULL MEMBERS // ( B ) ALTERNATES // BELGIUM // MR G . COGNE // MR A . THYRE // DENMARK // MR B . NIELSEN // MR P . CARLSEN // GERMANY // MRS U . ENGELEN-KEFER // MR FELDENGUTH // FRANCE // MRS P . HOFMAN // MR LETRON // IRELAND // MR P . CARDIFF // MR D . NEVIN // ITALY // MR L . DELLA CROCE // MR C . STANZANI // LUXEMBOURG // MR H . DUNKEL // MR MEIS // NETHERLANDS // MR H . P . W . SCHMITZ // MR J . C . LOOISE // UNITED KINGDOM // MR K . GRAHAM // MR P . JACQUES // III . REPRESENTATIVES OF EMPLOYERS ' PROFESSIONAL ORGANIZATIONS // // ( A ) FULL MEMBERS // ( B ) ALTERNATES // BELGIUM // MR G . OTTENBOURGS // MR P . ARETS // DENMARK // MR A . PETERSEN // MR S . P . NIJGARDT // GERMANY // MR F.-J . KADOR // MR W . D . LINDNER // FRANCE // MR C . THOMAS // MR C . AMIS // IRELAND // MR T . J . MAHER // MR CUDDIEY // ITALY // DR G . LUNATI // DR P . SAVINI // LUXEMBOURG // MR R . KUGENER // MR L . JUNG // NETHERLANDS // MR G . JANSEN // MR E . G . SUTORIUS // UNITED KINGDOM // MR W . H . TAYLOR // MR D . BELL // DONE AT BRUSSELS , 17 MARCH 1980 . FOR THE COUNCIL THE PRESIDENT J . SANTER